Citation Nr: 0425119	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  99-12 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for deterioration of the 
left ventricle, claimed as the residual of a viral infection 
(mononucleosis) in service.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1961 to October 
1965.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 1998 decision by the 
RO which, in part, denied service connection for 
deterioration of the left ventricle.  A personal hearing at 
the RO was held in August 1999.  

In August 2003, the Board promulgated a decision which, in 
part, denied service connection for deterioration of the left 
ventricle, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In May 2004, the Court granted a joint motion to 
vacate and remand the August 2003 Board decision denying 
service connection for deterioration of the left ventricle.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for remand and to readjudicated the claim of service 
connection for deterioration of the left ventricle.  

The veteran contends, in essence, that he has heart problems, 
including deterioration of the left ventricle, which was 
caused by a viral infection (mononucleosis) during service.  
The service medical records show that the veteran was 
hospitalized for mononucleosis in 1962, and that he was 
subsequently returned to full duty.  The evidence of record 
includes conflicting opinions as to whether the veteran 
currently has cardiomyopathy and whether it is related to his 
mononucleosis during service.  Given the medical complexity 
of this case, the Board finds that additional development of 
the record is necessary.  

The Board notes that the issues of service connection for 
hypertension and paroxysmal atrial/auricular 
fibrillation/tachycardia were remanded by the Board for a 
cardiovascular examination in the same August 2003 decision 
that denied service connection for deterioration of the left 
ventricle.  It is not clear from the record as currently 
constituted, whether the cardiovascular examination requested 
earlier has been completed.  If so, the RO must ensure that a 
copy of the report is associated with the claims file.  If 
not, the questions posed in the Board remand should be 
addressed by a panel of two cardiologists in conjunction with 
the current examination.  A copy of the instructions from the 
August 2003 Board remand should be provided to the panel for 
appropriate responses.  

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2003).  

In this case, while the veteran was notified of the general 
principals of VA's duty to assist by letter dated in May 2001 
and by the Board in August 2003, he has not been provided 
with the appropriate laws and regulations, including 
38 C.F.R. § 3.159, which explains fully, VA's duty to assist.  
Therefore, additional development must be undertaken to 
provide the veteran with the appropriate regulations.  

Therefore, to ensure full compliance with due process 
requirements, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are accorded 
full compliance.  

2.  The RO should contact the veteran and 
ask him to provide the names, addresses 
and dates of treatment, for any health 
care providers, VA or non-VA, that 
treated him for any cardiovascular 
pathology either prior to or after his 
active service.  If the veteran provides 
the names and addresses of any medical 
care providers not previously reported to 
VA, the RO should attempt to obtain all 
records from those sources.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  The veteran should be given the 
opportunity to provide any missing 
records.  

3.  The veteran should be afforded a VA 
examination by a panel of two 
cardiologists to determine if he has any 
left ventricle deterioration and, if so, 
whether it is related to his bout with 
mononucleosis during service.  The claims 
folder must be made available to the 
panel for review, and a notation to the 
effect that this record review took place 
should be included in the report.  The 
panel should review the entire record, 
including the service medical records and 
all private and VA medical reports in 
order to render a fully informed opinion.  
All indicated tests and studies should be 
accomplished.  If the veteran is found to 
have left ventricle deterioration, the 
panel should offer an opinion as to 
whether it is at least as likely as not 
that it is proximately due to or the 
result of his mononucleosis during 
service, or to any other cardiac 
manifestation during service.  

The following questions concerning the 
issues of service connection for 
hypertension and paroxysmal 
atrial/auricular fibrillation/tachycardia 
were posed by the Board in August 2003 
and are repeated here for the benefit of 
the panel.  If these issues have been 
addressed in an already completed 
examination, the panel need not address 
them in this report.  If they have not 
been addressed, the panel must provide a 
response to each of the following:  

(a)	Did the veteran's hypertension 
preexist his entry into service, 
and, if so, did it undergo a 
documented and permanent increase 
in severity during service?  

(b)	If hypertension did not 
preexist service, is it at least 
as likely as not that any current 
hypertension had it onset in 
service.  

(c)	Does the veteran currently have 
chronic paroxysmal 
artrial/auricular 
fibrillation/tachycardia?  

(d)	If so, did that disability 
preexist his entry into military 
service?  

(e)	If it preexisted service, did 
it undergo a clinically 
identifiable, permanent increase 
in severity during service?  

(f)	If it did not preexist service, 
is it at least as likely as not 
that it had its onset during 
service?  

The panel should describe their findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinions should be 
supported by reference to specific 
medical records on file.  If the panel is 
only able to theorize or speculate as to 
this matter, it should be so stated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the claims on a de novo 
basis based on all the evidence of record 
and all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC that addresses all evidence and 
actions since the most recent SSOC in 
March 2003 and include the provisions of 
38 C.F.R. § 3.159.  The veteran and his 
representative should be given an 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


